Case 1:17-cv-04327-LLS-RWL Document 173
                                    170 Filed 07/20/20
                                              07/17/20 Page 1 of 1




      7/20/2020




                                             The relief requested in this letter is
                                             denied as moot as Judge Stanton
                                             has already ruled on Defendants'
                                             objections.

                                             7/20/2020
